DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The current application has been transferred to a new Examiner (Andre Pierre-Louis) for further examination.
3.	The amendment filed on 07/27/2021 has been received and fully considered. 
4.	Claims 1, 3-11, 13, 15-17, 19-20 are presented for examination. 
5.	Regarding the rejection under 35 USC 112, the Examiner maintains the rejection, as Applicant fails to overcome the rejection.
Response to Arguments
6.	Applicant's arguments filed 07/27/2021 have been fully considered but they are not persuasive with reference to the rejection under 35 USC 112. The rejection under 35 USC 102 has been withdrawn in view of the amendments. The claims have been amended to show the limits for which said edges being directed similar; however, it is notes that the claims remains unclear as neither the claims nor the specification provide any manner by which said edges could be “directed” or what is meant by being directed similarly, as claimed, and thus fail to address the specific issues pointed out by the Examiner.  
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

as intended by the claims. The claims’ further recite the limitations of first  edge… being "directed similarly" remains unclear and renders the claims indefinite; neither the specification nor the claim provides a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In fact, there is no evidence that any second edge was directed and it’s unclear how the first is being directed similarly, as a person of skilled in the would not understand how the second was directed, if any, much less for the first to be directed similarly to a second, as recited. Furthermore, the claims do not appear, to provide how said directed could be accomplished, as recited, except for stating edges are directed similarly when certain condition are met; and that neither the claims nor the specification provide any manner by which said edges could be “directed” or what is meant by being directed similarly, as claimed. Further clarification is respectfully requested in response to this office correspondence. Independent claims 13 and 17 inherit the same defect along with any claims dependent therefrom (claims 3-11, 15-16, 19-20).
Allowable Subject Matter
8.	Claims would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	9.1	Montana et al. (USPG_PUB No. 2016/0188770) teaches a computer-implemented method for simulating the machinery of a workpiece with a cutting tool having at least one cutting part and at least one non-cutting part.
10.	Claims 1, 3-11, 13, 15-17, and 19-20 are rejected and THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        August 26, 2021